Citation Nr: 0319132	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1982.

This appeal arose from a November 2000, rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


REMAND

A review of the evidence of record indicates that further 
development is needed prior to a final determination of the 
veteran's claim.  While the National Personnel Records Center 
has been requested twice to provide all service medical and 
personnel records, there is no response in the claims folder.  
The veteran has indicated that he is receiving Social 
Security benefits due to his psychiatric illness; these 
records have not been requested.  He also indicated in 2003 
that he was receiving treatment from VA; the last records 
from VA of record date from 1998.  Finally, he has referred 
to recent private treatment records that have not been 
obtained.

Therefore, this case is REMANDED for the following:

1.  Contact the National Personnel 
Records Center in St. Louis, Missouri and 
request that they provide copies of all 
the veteran's service medical and service 
personnel records (to include the 201 
file).  If these records are not 
available, it should be so stated in 
writing for the record.

2.  Contact the Social Security 
Administration and request that they 
provide copies of all records, to include 
the Administrative Law Judge's decision, 
if available, pertaining to the veteran's 
award of benefits.

3.  Contact the Columbia VA Medical 
Center's Mental Health Clinic and request 
all treatment records pertaining to the 
veteran developed between 1998 and the 
present.

4.  Contact the veteran and request that 
he sign and return consent forms 
authorizing the release to VA of the 
records held by the following:

	a)  Farmington Treatment Center, 
Farmington, Missouri;

	b)  Family Counseling Center of 
Missouri, Inc., Jefferson City, Missouri.

5.  Once the above-requested development 
has been completed, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should provide a definitive 
diagnosis.  If PTSD is diagnosed, the 
examiner must indicate whether it is at 
least as likely as not that the incident 
for which the veteran was court-martialed 
in service (assault) is a sufficient 
stressor to have caused PTSD 
symptomatology.  A complete rationale for 
the opinions expressed must be provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




